Per curiam.
The State Bar of Georgia charged Gordon by formal complaint with violations of Standards 4 (engaging in professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation), 44 (wilfully abandoning or disregarding client’s legal matter), and 45 (knowingly engaging in illegal conduct contrary to a disciplinary rule) of Bar Rule 4-102, in that, through false statements and the forgery of a series of documents, he caused his client, a bank, to believe that he had confirmed a sale of property of a debtor, and had pursued the debtor to a deficiency judgment. After several attempts to contact Gordon, the special master found Gordon in default, and, hence, in violation of Standard 68 of Bar Rule 4-102 (failing to respond to disciplinary authorities). The review panel of the State Bar Disciplinary Board adopted the conclusions of the special master, finding Gordon in violation of Standards 4, 44, and 45, and recommended that Gordon be disbarred from the practice of law in Georgia.
After considering the record, we accept and adopt the recommendation of the review panel. We hereby order that Richard Alan Gordon is disbarred from the practice of law in Georgia. Gordon is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this court that he has satisfied the requirements of that rule.

Disbarred.


All the Justices concur.

*88Decided February 27, 1995.
William P. Smith III, General Counsel State Bar, Marie L. McCarthy, Assistant General Counsel State Bar, for State Bar of Georgia.